DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “16” (as recited in paragraphs 32, 33, and 41-43 of the published application), and “22” (as recited in paragraphs 34, 39, and 40 of the published application). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference signs “16” (as recited in paragraphs 32, 33, and 41-43 of the published application) and “22” (as recited in paragraphs 34, 39, and 40 of the published application) are not shown in the figures.
Appropriate correction is required.

Claim Objections
Claims 4, 7, 10, 11, 13, 14, and 16-19 are objected to because of the following informalities: 
In claim 4, “distal” should be changed to --distally-- in line 1.
In claim 7, it is not clear if the “first plurality of temperature signals,” as recited in line 5, is referring to the first plurality of temperature sensing elements recited in line 2 of intervening claim 6.
In claim 10, there is lack of antecedent basis in the claim foe “the indication” in line 1.
In claim 13, “communicates, via” should be changed to --communicates by-- in line 1.
In claim 16, --(PCB)-- should be added after “board” in line 2.
In claim 17, there is lack of antecedent basis in the claim for the device having a plurality of current carrying blades, as stated by “one of the current carrying blades” in line 2.
Claims 11, 14, 18, and 19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0195435 to Krueger et al [hereinafter Krueger].

a plurality of temperature sensing elements (5a/6a) each arranged proximally to a current carrying blade (L1, N) of an electrical plug (paragraph 23); and 
a control module (2) that receives a plurality of temperature signals that each indicate a current carrying blade temperature associated with the electrical plug from the plurality of temperature sensing elements (5a/6a) (paragraph 25), determines a temperature condition of the electrical plug based on the plurality of temperature signals (paragraph 25), and communicates an indication of the temperature condition of the electrical plug via an electrical power carrying conductor (3) that supplies electrical power via the electrical plug (paragraph 25).

Referring to claim 2, Krueger discloses that the control module comprises a microprocessor (7) (figure 1; paragraph 23).

Referring to claim 3, Krueger discloses that the control module (2) is disposed within a housing (1) of the electrical plug, and wherein the plurality of temperature sensing elements (5a/6a) are arranged non-integrally to the control module (2) (figure 1).

Referring to claim 4, Krueger discloses that the control module (2) is arranged distal from the plurality of temperature sensing elements (5a/6a) (figure 1).

Referring to claim 8, Krueger discloses that the temperature condition of the electrical plug comprises the current carrying blade temperature (paragraph 23).



Referring to claim 15, Krueger discloses that the control module (2) communicates with an in cable-control protection device (switches) via the electrical power carrying conductor (3) (paragraph 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of U.S. Patent Application Publication 2016/0039297 to Kretschmer et al [hereinafter Kretschmer].
Referring to claim 5, Krueger discloses a device having all of the limitations of claim 5, as stated above with respect to claim 1, except for the plurality of temperature sensing elements comprising thermistors.
However, Kretschmer discloses a device for sensing a temperature of a current carrying blade of an electrical plug, wherein the device comprises a plurality of thermistors as temperature sensors for sensing the temperature of the current carrying blade (paragraphs 9, 24).


Referring to claim 6, Krueger discloses a device having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Krueger further discloses that the plurality of temperature sensing elements (5a, 6a) are each arranged proximally to the current carrying blade of the electrical plug (figure 1), but does not disclose that the plurality of temperature sensing elements comprise a first plurality of temperature sensing elements and a second plurality of temperature sensing elements.
However, Kretschmer discloses a device for sensing a temperature of a current carrying blade of an electrical plug (figure 2), wherein the device comprises a plurality of temperature sensing elements (NTC1) arranged proximally to a current carrying blade of an electrical plug in order to detect a temperature profile of the current carrying blade (figure 2; abstract; paragraphs 23, 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueger by making the plurality of temperature sensing elements comprise a first plurality of temperature sensing elements and a second plurality of temperature sensing elements in order to detect a temperature profile of the current carrying blade, as suggested by Kretschmer; and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Therefore, in Krueger in view of Kretschmer, the control module of Krueger will receive a second plurality of temperature signals that each indicate the current carrying blade temperature associated with the electrical plug from the second plurality of temperature sensing elements, and determine the temperature condition of the electrical plug based on a first plurality of temperature signals and the second plurality of temperature signals.

Referring to claim 16, Krueger discloses a device having all of the limitations of claim 16, as stated above with respect to claim 1, except for explicitly disclosing that the control module and the plurality of temperature sensing elements are disposed on a printed circuit board.
However, Kretschmer discloses a device for sensing a temperature of a current carrying blade of an electrical plug (figure 2), wherein the device comprises a printed circuit board (LP) for providing a mounting platform for electronic components including temperature sensing elements (paragraphs 20, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueger by disposing the control module and the plurality of temperature sensing elements on a printed circuit board in order to provide a mounting platform, as suggested by Kretschner.

Referring to claim 17, Krueger in view of Kretschner disclose a device having all of the limitations of claim 17, as stated above with respect to claim 16, wherein Kretschner discloses that PCB defines a plurality of apertures each configured to receive one of the current carrying blades of the electrical plug (figure 2; paragraph 20).

Referring to claim 18, Krueger in view of Kretschner disclose a device having all of the limitations of claim 18, as stated above with respect to claim 17, wherein Kretschner discloses that the plurality of apertures include a first aperture for receiving a first current carrying blade of the electrical plug, a second aperture for receiving a second current carrying blade of the electrical plug, and a third aperture for receiving a ground conductor of the electrical plug (figure 2; paragraph 20).

Referring to claim 19, Krueger in view of Kretschner disclose a device having all of the limitations of claim 19, as stated above with respect to claim 18, wherein Kretschner discloses that a plurality of temperature sensing elements are each arranged proximally to the current carrying blade of the electrical plug comprise at least a first temperature sensing element arranged proximally to the first aperture and at least a second temperature sensing element arranged proximally to the second aperture (figure 2; paragraph 20).
Therefore, in Krueger in view of Kretschmer, the plurality of temperature sensing elements each arranged proximally to the current carrying blade of the electrical plug will comprise at least a first temperature sensing element arranged proximally to the first aperture and at least a second temperature sensing element arranged proximally to the second aperture.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of U.S. Patent Application Publication 2016/0288658 to Rudolph et al [hereinafter Rudolph].
Referring to claim 9, Krueger discloses a device having all of the limitations of claim 9, as stated above with respect to claim 1, except for the control module being configured to communicate an indication of a classification of the electrical plug via the electrical power carrying conductor that supplies the electrical power via the electrical plug.
However, Rudolph discloses a device comprising a current carrying blade of an electrical plug comprising a control module (processing unit) being configured to communicate an indication of a classification of the electrical plug via an electrical power carrying conductor that supplies the electrical power via the electrical plug in order to differentiate the plug from another type of plug (paragraphs 18, 19, 30, 33, 56, 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueger by configuring the control module of Krueger so as to communicate an indication of a classification of the electrical plug via the electrical power carrying conductor that supplies the electrical power via the electrical plug, as suggested by Rudolph, in order to differentiate the plug from another type of plug.

Referring to claim 10, Krueger discloses a device having all of the limitations of claim 10, as stated above with respect to claim 1, except for indicating a classification of the electrical plug including a classification of the electrical plug according to an electrical standard.
However, Rudolph discloses a device comprising a current carrying blade of an electrical plug comprising a control module (processing unit) being configured to communicate an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueger by configuring the control module of Krueger so as to communicate an indication of a classification of the electrical plug according to an electrical standard, as suggested by Rudolph, in order to differentiate the plug from another type of plug.

Referring to claim 11, Krueger in view of Rudolph disclose a device having all of the limitations of claim 11, as stated above with respect to claim 10, except for the indication of the classification of the electrical plug including the classification of the electrical plug according to a National Electrical Manufacturers Association standard.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krueger in view of Rudolph by having the indication of the classification of the electrical plug include the classification of the electrical plug according to a National Electrical Manufacturers Association standard in order to provide additional classification protocols, and since the use of the particular standard claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular standard claimed by applicant is considered to be the use of numerous and known alternate types of standards that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a standard as already suggested by Rudolph.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A device, wherein the control module communicates, via disrupting the electrical power according to a predetermined pattern, wherein a first pattern indicates a logic 1 value, and a second pattern indicates a logic 0 value (claim 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/26/22